John I. Purtle, Justice, dissenting. I think the court is wrong in retaxing the costs against the winning party. Just because the costs should not be taxed against Judge Britt or the State of Arkansas does not mean that the prevailing party should have to pay it pursuant to Ark. Stat. Ann. § 27-2320. In fact my reading of this statute clearly indicates that the clerk shall forfeit the fees in this case. We have a related serious problem with prevailing parties in this court, being unable to collect costs. This problem is represented by the per curiam handed down this date in case No. 82-233. The taxation of costs against a losing party in this court is usually paid but no entry of satisfaction is ever made. This may give the appearance of an unsatisfied judgment. If we are unable to enforce our judgments and satisfy our records then we should request the General Assembly to remedy the situation for us.